
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 449
		IN THE HOUSE OF REPRESENTATIVES
		
			October 25, 2011
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the lives, work, and sacrifice of
		  Joseph Curseen, Jr., and Thomas Morris, Jr., the two United States Postal
		  Service employees and Washington, DC, natives who died as a result of their
		  contact with anthrax while working at the United States Postal Facility located
		  at 900 Brentwood Road, NE, Washington, DC, during the anthrax attack in the
		  fall of 2001.
	
	
		Whereas the founders of the United States, recognizing the
			 importance of a national system of mail to the new country, gave Congress the
			 constitutional authority To establish post offices and post
			 roads;
		Whereas employees of the United States Postal Service
			 provide an invaluable public service and honorably represent the United States
			 on a daily basis;
		Whereas Joseph P. Curseen, Jr., and Thomas L. Morris, Jr.,
			 both natives of Washington, DC, diligently and admirably served the Nation for
			 decades as employees of the United States Postal Service;
		Whereas in the fall of 2001, during the course of their
			 jobs with the United States Postal Service, Joseph Curseen, Jr., and Thomas
			 Morris, Jr., were exposed to letters containing anthrax that were placed in the
			 mail and subsequently suffered from the inhalation of anthrax and thereafter
			 died;
		Whereas 5 individuals in the United States died from
			 exposure to anthrax during the 2001 anthrax attacks and 17 became sick in the
			 worst biological attack in the Nation’s history; and
		Whereas in 2002, the United States Postal Service facility
			 located at 900 Brentwood Road, NE, Washington, DC, was designated as the
			 Joseph Curseen, Jr. and Thomas Morris, Jr. Processing and Distribution
			 Center by Public Law 107–225: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the lives and work of Joseph Curseen, Jr., and Thomas Morris, Jr., and
			 acknowledges the sacrifice that they made on behalf of the United
			 States.
		
